CASE 0:19-cr-00013-WMW-DTS Doc. 167 Filed 05/21/21 Page 1 of 2
          CASE 0:19-cr-00013-WMW-DTS Doc. 167 Filed 05/21/21 Page 2 of 2




/ See J&C and SOR for special conditions.
/ Defendant sentenced to pay:
  / Special assessment in the amount of $100.00 to be paid immediately.
/ Restitution claims are reserved. The interest requirement is waived.
/ Documents 132 and 134 shall be sealed for 5 years and to be unsealed on May 21, 2026.


                                                                       s/Mona Eckroad
                                                                       Courtroom Deputy




                                             2
